THOMPSON, J.
Petitioners request certiorari review of the trial court’s non-final, pretrial order imposing sanctions against petitioners for their discovery violations. The petition is denied because petitioners have failed to demonstrate a clear departure from the essential requirements of law resulting in irreparable injury. See Malone v. Costin, 410 So.2d 569, 570 (Fla. 1st DCA 1982); see also Rydell v. Rutter, 834 So.2d 883, 885 (Fla. 5th DCA 2002).
PETITION DENIED.
SAWAYA and TORPY, JJ„ concur.